DETAILED ACTION
	The receipt is acknowledged of applicants’ election and amendment filed 12/14/2020; IDS(s) filed: 1/10/2020, 11/01/2019, and 10/17/2019.

	Claims 1, 3-6, 8, 10-17 and 19-24 previously presented and were subject to restriction requirement.

	Claims 1, 3-6, 8, 10-14, 21 and 22 have been canceled, and claims 25-34 have been added by the amendment filed 12/14/2020.

	Claims 15-17, 19, 20 and 23-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention III, claims 23-24, in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-17, and 19-20 are withdrawn from further consideration pursuant to 37 inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Claims 23-34 are subject of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed did not describe how to use the two components of the kit. Do they mixed prior to use, or administered individually? Are they are administered simultaneously or 
To satisfy the Written description requirement, applicant must convey with reasonable clarity to one skilled in the art, as of the filing date that applicant were in possession of the claimed invention. Vas-Cath Inc. v Mahurkar, 19 USPQ 2d 1111. The invention is, for purpose of the “written description” inquiry, whatever is now claimed (see page 1117). The specification does not clearly allow person of ordinary skill in the art to recognize that [he or she] invented what is claimed (see Vas-Cath at page 116). One cannot describe what one has not conceived. See Fiddes v Baird, 30 USPQ2d Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class, the specification provided only bovine sequence. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F. 3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Federal Circuit decision in Ariad Pharmaceuticals, Inc v. Eli Lilly. 598 F. 3d 1336 - Court of Appeals, Federal Circuit, 2010 – It explains that the written description requirement applies to both original and amended claims. It had further explained that the test for written description is “possession as shown in the disclosure” and embraced 
"Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed." Carnegie Mellon, 541 F.3d at 1122 (citing Enzo, 323 F.3d at 963). The written description requirement is not satisfied by "[t]he appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention."). The same is true for both process claims and composition claims. Rochester, 358 F.3d at 926 ("Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations." Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)).  Of course, what is adequate depends upon the context of the claimed invention. See Capon, 418 F.3d at 1358 ("The written description requirement must be applied in the Id. at 1359. These factors include "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Id”.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’) 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.

Claims 25-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim 25, and claims 26-34 that dependent from claim 25, recite “micellar casein” in the first composition of the kit. However, with careful review to the specification as originally filed and to original claims, nowhere applicants had disclosed the kit comprises “micellar casein”. In paragraph [0014] of the published original disclosure applicants disclosed:
“In a further embodiment, kit is provided comprising a first composition comprising a protein, creatine, vitamin D and calcium, and a second composition comprising an n-3 fatty acid.” 


Further, in paragraph [0063] of the published original disclosure applicants disclosed:
“Accordingly, in a further aspect of the invention, a kit is provided comprising a first component comprising a protein, creatine, vitamin D and calcium, and a second component comprising an n-3 fatty acid. The first component may be in the form of a powder provided in bulk form or as individual doses, e.g. in packets, sachets or capsules, and the second component may be in the form of an oil in bulk form or as individual doses, e.g. in capsules.”


In original claims 23 and 24 that recite the kit, no micellar casein was claimed by the original claims. 
Therefore, no disclosure of kit comprising micellar casein in the powder 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jourdan et al. (US 2013/10780, currently cited on PTO 892), Farmer et al. (US 2012/0251512, currently cited on PTO 892) and the article by Kelly et al. (“Nutritional studies on dried functional food ingredients containing omega-3 polyunsaturated fatty acids”, currently provided), as evidenced by Walser et al. (“Omega-3 fatty acid supplementation enhances stroke volume and cardiac output during dynamic exercise”, currently provided)

Applicant Claims 
Claim 23 is directed to a kit comprising a first composition comprising a protein, creatine, vitamin D and calcium, and a second composition comprising an n-3 fatty acid.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jourdan teaches composition for treating any of loss of muscle mass, muscle strength, muscle function and physical function. The composition further useful for improving muscular-skeletal health in adult persons, for reducing the decline in muscular skeletal health in adult persons, for improving mobility in adult persons, for regaining and/or restoring muscular-skeletal functionality in adult persons after illness, surgery or injury; for reducing functional limitations in activities of daily living and hence, 2 or D3 in a preferred amount of 1,000 IU (¶¶ 0040-0043), 12-14 g of proteinaceous material such as whey protein isolate (¶¶ 0047-0053), EPA and DHA (¶ 0064) and calcium (¶ 0088). The composition can be in the form of powder (¶ 0095). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Jourdan teaches powder composition comprising protein, creatine, vitamin D, micellar casein and omega 3 fatty acids (EPA and DHA), the reference however does not teach calcium in the composition as claimed by claim 23. While Jourdan teaches omega-3 fatty acids, the reference does not teach two compositions, wherein a first composition comprising a protein, creatine, vitamin D and calcium, and a second composition comprising n-3 fatty acid as instantly claimed by claim 23.
Farmer teaches composition for enhancing lean muscle development or increasing lean body mass in a subject (¶ 0006). The composition comprising whey protein isolate, creatine monohydrate, vitamin D, calcium carbonate, micellar casein and omega-3 fatty acids (¶¶ 0013-0021, 0025, 0052, 0054-0056). The composition in the form of powder (¶¶ 0007, 0050, 0053, 0057; claims).
Kelly teaches powdered milk formula comprising encapsulated fish oil to provide acceptable taste and modest shelf life expectation and excellent stability when stored at in air. The encapsulated fish oil is incorporated in the powder milk composition. The 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a powdered composition to improve muscle mass comprising whey protein, vitamin D, micellar casein, creatine and omega 3 fatty acids as taught by Jourdan, and further add calcium taught by Farmer to the composition. One would have been motivated to do so because Jourdan desired to improve muscle mass and Farmer teaches composition comprising calcium, along whey protein, vitamin D, micellar casein creatine and omega-3 fatty acids, enhances lean muscle development and increases lean body mass. One would reasonably expect formulating powdered composition comprising whey protein, vitamin D, calcium, micellar protein, creatine and omega 3 fatty acids that effectively and successfully increase both muscle mass and lean body mass. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a powdered composition comprising whey protein, micellar protein, creatine, vitamin D, calcium, and omega 3 fatty acids as taught by Jourdan combined with Farmer, and encapsulate the omega-3 fatty acids as taught by Kelly. One would have been motivated to do so because Kelly 
Regarding the limitation of “kit” as claimed by claim 23, the composition taught by the combination of Jourdan, Farmer and Kelly is two components composition, powder part and encapsulated omega-3 fatty acids, which constitute two component composition, which reads on a kit. The claimed kit does not precisely define present structural attributes of interrelated component parts of the claimed kit.
Regarding claim 24 that the first composition is powder and the second composition is an oil, the combination of the combination of Jourdan, Farmer and Kelly teaches powder composition and encapsulated fish oil composition.
Regarding the ingredients claimed by claim 25, the combination Jourdan, Farmer and Kelly teach powder composition comprising whey protein isolate, creatine, vitamin D, calcium, micellar casein and encapsulated fish oil that comprises EPA and DHA, as evidenced by Walser. 
Regarding creatine derivatives and creatine monohydrate claimed by claims 26 and 27, respectively, Farmer teaches creatine monohydrate in the powder composition.
Regarding vitamin D2 or D3 claimed by claims 28 and 29, Jourdan teaches both in the powdered composition.  
Regarding calcium and calcium carbonate claimed by claims 30 and 31, 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jordan, Kelly, evidenced by Walser, as applied to claims 23-31 above, and further in view of Romero et al. (US 2010/0227007, currently cited on PTO 892), De Kort et al. (US 2013/0065824, currently cited on PTO 892) and the article by Walser, evidenced by the article by Silva et al. (“Omega-3 supplements for patients in chemotherapy and/or radiotherapy: A systemic review”, currently provided). 

Applicant Claims 
Claim 32-34 recite amount of each of whey protein isolate, micellar casein, creatine monohydrate, vitamin D3, DHA and EPA in the composition/kit.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Jourdan, Farmer and Kelly, evidenced by Walser, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While the combination of the references teaches all the ingredients claimed by claims 32-34, and Jourdan teaches the amount of both whey protein isolate and vitamin D3, the combination of the references however does not explicitly teach the amounts of micellar casein, creatine monohydrate, DHA and EPA as claimed by claims 32-34.
Romero teaches dietary supplement for promoting gains in lean body mass or muscle endurance. The composition comprises 6 gm of creatine monohydrate, micellar casein, 6 g of creatine monohydrate (abstract; ¶¶ 0008-0010, 0025-0027, 0034, example 1)
De Kort teaches composition comprising 9-20 gm micellar casein that is suitable for powder formulation (abstract; ¶¶ 0028, 0041, 0044, 0075, 0088).
Walser teaches dietary supplementation with omega-3 fatty acids DHA+EPA can increase the oxygen delivery during exercise which may have beneficial clinical implications for individuals with cardiovascular disease and reduced exercise tolerance. The dose of DHA is ~ 200 mg and the dose of EPA is ~ 300 mg. The fatty acids are provided in an oil capsule (see the entire document, and in particular abstract, conclusion, page 457, left column). Such amount of DHA and EPA results in maintenance of muscle mass as evidenced by Silva that teaches incorporation of DHA+EPA in capsule, which is expected to be an oil formulation, results in preservation of muscle mass and avoids sarcopenia. The reference teaches 0.3 gm EPA and 0.4 gm DHA, i.e. 300 mg and 400 mg respectively (see the entire document, and in particular abstract; table 1; page 3, right column; page 6, left column; conclusion). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide powdered composition and encapsulated fish oil as taught by the combination of Jourdan, Farmer and Kelly, evidenced by Walser, and use 6 g of creatine monohydrate as taught by Romero as useful for increasing muscles mass, and use 9-20 g of micellar casein as taught by De Kort as useful for use in powdered composition and use 200 mg DHA and 300 mg EPA as taught by Walser to be useful for in patient with cardiovascular disease and exercise intolerance and also increase muscle mass, as evidenced by Silva. One would reasonably expect formulating composition comprising the claimed ingredients in the claimed amounts that is useful to increase muscle mass specially in patients with cardiovascular disease and exercise intolerance. 
Regarding the claimed amounts of each ingredient as claimed by claims 32-34, the cited references teaches amounts that overlaps or falls within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 23-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer et al. (US 2012/0251512, currently cited on PTO 892) and the article by Kelly et al. (“Nutritional studies on dried functional food ingredients containing omega-3 polyunsaturated fatty acids”, currently provided) as evidenced by Walser et al. (“Omega-3 fatty acid supplementation enhances stroke volume and cardiac output during dynamic exercise”, currently provided).

 Applicant Claims 
Claim 23 is directed to a kit comprising a first composition comprising a protein, creatine, vitamin D and calcium, and a second composition comprising an n-3 fatty acid.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Farmer teaches composition for enhancing lean muscle development or increasing lean body mass in a subject (¶ 0006). The composition comprising whey protein isolate, creatine monohydrate, vitamin D, calcium carbonate, micellar casein and omega-3 fatty acids (¶¶ 0013-0021, 0025, 0052, 0054-0056). The composition in the form of powder (¶¶ 0007, 0050, 0053, 0057; claims). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Farmer teaches all the claimed ingredients claimed by claim 23 in a powder composition, Farmer however does not teach two composition, wherein a first composition comprising a protein, creatine, vitamin D and calcium, and a second 
Kelly teaches powdered milk formula comprising encapsulated fish oil to provide acceptable taste and modest shelf life expectation and excellent stability when stored at in air. The encapsulated fish oil is incorporated in the powder milk composition. The powdered formula comprises micellar casein and whey protein (see the entire document, and in particular main conclusion on page 3; page 13; pages14-15; table in page 16). Fish oil comprises omega-3 fatty acids: EPA and DHA as evidenced by Walser (page 457, left column).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide a powdered composition comprising whey protein isolate, creatine monohydrate, vitamin D, calcium carbonate, micellar casein and omega 3 fatty acids as taught by Farmer, and encapsulate the omega-3 fatty acids as taught by Kelly. One would have been motivated to do so because Kelly teaches that encapsulated fish oil incorporated into powder composition provides acceptable taste and modest shelf life expectation and excellent stability when stored at in air. One would reasonably expect formulating powdered composition comprising the above ingredients wherein the omega-3 fatty acids are encapsulated within the powder wherein the composition has acceptable taste and the extended shelf life and excellent stability even when stored in air. 
Regarding the limitation of “kit” as claimed by claim 23, the composition taught by 
Regarding claim 24 that the first composition is powder and the second composition is an oil, the combination of the combination of Farmer and Kelly teaches powder composition and encapsulated fish oil.
Regarding the ingredients claimed by claim 25, the combination Farmer and Kelly, as evidenced by Walser, teach powder composition comprising whey protein isolate, creatine, vitamin D, calcium carbonate, micellar casein and encapsulated fish oil that comprises EPA and DHA. 
Regarding creatine derivatives and creatine monohydrate claimed by claims 26 and 27, respectively, Farmer teaches creatine monohydrate in the powder composition.
Regarding calcium and calcium carbonate claimed by claims 30 and 31, respectively, Farmer teaches calcium carbonate.    
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farmer and Kelly as evidenced by Walser, as applied to claim23-27,  above, and further in view of Jourdan et al. (US 2013/10780, currently cited on PTO 892).

Applicant Claims 
Claim 28 recites vitamin D is either D2 or D3, and claim 29 recites vitamin D is vitamin D3.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The combined teachings of Farmer and Kelly, evidenced by Walser, are previously discussed in this office action. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Farmer teaches vitamin D in the powdered composition, Farmer however does not explicitly teach vitamin D2 or vitamin D3 as recited by claims 28 and 29.
The teachings of Jourdan are previously discussed in this office action. Jourdan teaches the elements missing from the combination of Farmer and Kelly. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide powdered composition 3 as taught by Jourdan. One would have been motivated to do so because Jourdan teaches composition comprising D3 is useful for treating any of loss of muscle mass, muscle strength, muscle function and physical function, and further useful for improving muscular-skeletal health in adult persons, for reducing the decline in muscular skeletal health in adult persons, for improving mobility in adult persons, for regaining and/or restoring muscular-skeletal functionality in adult persons after illness, surgery or injury; for reducing functional limitations in activities of daily living and hence, for improving activities of daily living, and for reducing the risk of falls and fall-related injuries. One would reasonably expect formulating composition comprising the claimed ingredients that is useful for increasing both muscle and lean mass, as well as function. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer and Kelly, as evidenced by Walser, as applied to claims 23-27, 30-31 above, and further in view of Jourdan et al. (US 2013/10780, currently cited on PTO 892), Romero et al. (US 2010/0227007, currently cited on PTO 892), De Kort et al. (US 2013/0065824, currently cited on PTO 892) and the article by Walser, evidenced by the article  by Silva et al. (“Omega-3 supplements for patients in chemotherapy and/or radiotherapy: A systemic review”, currently provided).

Applicant Claims 
Claim 32-34 recite amount of each of whey protein isolate, micellar casein, creatine monohydrate, vitamin D3, DHA and EPA in the composition/kit.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Farmer and Kelly, evidenced by, Walser are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Farmer teaches all the ingredients claimed by claims 32-34, Farmer however does not explicitly teach the amounts of whey protein isolate, micellar casein, creatine monohydrate, vitamin D3, DHA and EPA as claimed by claims 32-34.
The teachings of Jourdan, Romero, De Kort, and Walser evidenced by Silva are previously discussed in this office action. The missing elements from claims 32-34 are taught by Jourdan, Romero, De Kort, and Walser evidenced by Silva. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
3 as taught by Jourdan that is useful for muscle, and use 6 g of creatine monohydrate as taught by Romero as useful for increasing muscles mass, and use 9-20 g of micellar casein as taught by De Kort as useful for use in powdered composition, and use 200 mg DHA and 300 mg EPA as taught by Walser to be useful for in patient with cardiovascular disease and exercise intolerance and also increase muscle mass, as evidenced by Silva. One would reasonably expect formulating composition comprising the claimed ingredients in the claimed amounts that is useful to increase muscle mass specially in patients with cardiovascular disease and exercise intolerance. 
Regarding the claimed amounts of each ingredient, the cited references teaches amounts that overlaps or falls within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./